Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The reply filed on 01/12/2021 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): In the response to restriction dated 07/17/2020, applicant elected V573 mutation in the TrkA polypeptide of SEQ ID NO:1 without traverse. Since the mutations listed in the claims lack unity of invention for the reason sets forth below. The deletion of the V573 mutation in the response of 01/12/2021 has resulted in the claims not being directed to the elected of the invention since rejoinder of the additional mutations is not warranted. See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Lack of Unity Analysis
The special technical feature common to all of the mutations is the feature of mutations in Trk proteins associated with cancers and administration of Trk inhibiting compounds to patients with this mutation. However, this is not a special technical feature over the prior art as exemplified by Tuch and Bilenker as set forth in the non-final rejection dated 10/13/2020. Accordingly, the remaining mutation continue to lack unity of invention and will not be rejoined. 
Allowable Subject Matter
As a courtesy, the examiner has searched the remaining G667A mutation in TrkA sets forth in claim 397 and has found to be free of the prior art. Should applicant wish to pursue this allowable mutation, applicant should cancel newly added claims 429-432 and indicate such desire in response to this action. 

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAHWAH T JOHNSON whose telephone number is (571)272-7322.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVE T NGUYEN can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/W.T.J./Examiner, Art Unit 1634                                                                                                                                                                                                        

/JEHANNE S SITTON/Primary Examiner, Art Unit 1634